       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 1 of 22




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

                               §
   In re:                      §                          Chapter 11
                               §
   NEWSCO INTERNATIONAL ENERGY §                          Case No. 19-36767 (DRJ)
   SERVICES USA INC.,          §
              Debtor.          §


    SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER,
COUNSEL FOR THE DEBTOR, FOR COMPENSATION AND REIMBURSEMENT OF
EXPENSES FOR THE PERIOD DECEMBER 4, 2019 THROUGH FEBRUARY 28, 2021

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
       YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
       CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
       AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
       RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
       FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
       THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
       MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
       RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
       NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
       REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
       UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
       CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
       MOTION AT THE HEARING.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE ROBERT JONES, UNITED STATES BANKRUPTCY JUDGE:

       Clark Hill Strasburger (“CHS” or “Applicant”), approved counsel for the Debtor,

Newsco International Energy Services USA Inc. (the “Debtor”), hereby files its Second and

Final Application for Compensation and Reimbursement of Expenses for the Period December 4,

2019 through February 28, 2021 (the “Final Application”), as follows:




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 1 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 2 of 22




                                Fees and Expenses Requested

       1.      Applicant hereby seeks approval and allowance of fees of $482,525.50 and

expenses in the amount of $9,338.34 for a total amount of $491,863.84 for the period December

4, 2019 through February 28, 2021 (the “Application Period”). In addition, Applicant requests

approval and allowance of fees in the amount of $3,990.00 for the preparation of the Final

Application.

       2.      Applicant seeks approval and payment of all fees and expenses requested during

the Application Period. These amounts include all fees and expenses incurred in the chapter 11

case (the “Main Case”) and Adv. Pro. 20-03010; Newsco International Energy Services USA Inc.

v. Nathan LaRue and Skyline Directional Drilling, LLC, (the “Adversary Proceeding”) during

the Application Period as detailed below.

       The Main Case (19-36767):

       3.      Applicant incurred fees in the amount of $412,002.50 and expenses in the amount

of $8,980.19, for a total of $420,982.69 for services performed in the Main Case during the

Application Period.

       The Adversary Proceeding (20-03010):

       4.      Applicant incurred fees in the amount of $70,523.00 and expenses in the amount

of $358.15 for a total of $70,881.15 for services performed in the Adversary Proceeding during

the Application Period.


                            Employment and Prior Compensation

       5.      On December 4, 2019, (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtor has been operating its business

as debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 2 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 3 of 22




       6.      On December 20, 2019, Debtor filed its application to employ CHS as counsel for

the Debtor [Docket No 39].

       7.      The Debtor understood and agreed that Applicant would charge for its legal

services on an hourly basis in accordance with its ordinary and customary hourly rates in effect

on the date such services were rendered and for out-of-pocket expenses.

       8.      The Order approving Applicant as counsel for the Debtor was entered on January

7, 2020 [Docket No. 54].

       9.      On January 13, 2020, Debtor filed the Adversary Proceeding.          All fees and

expenses incurred in connection with the Adversary Proceeding have been kept separate, as

detailed herein.

       10.     On April 14, 2020, Applicant filed its first interim fee application for the period

December 4, 2019 through February 29, 2020 seeking approval and allowance of $206,735.50 in

fees and $3,036.65 in expenses for a total of $209,771.15. The order approving Applicant’s first

interim fee application was entered on June 2, 2020 [Docket No. 144]. All approved amounts

have been paid.

       11.     Pursuant to the Order Granting Motion to Establish Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals, dated January 14, 2020 (the

“Compensation Procedures Order”) [Docket No. 64], Applicant previously served its monthly

fee statements for services rendered during the Application Period as detailed below:




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 3 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
           Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 4 of 22




Summary of Interim Fee Application and Previous Monthly Fee Statements1:
Month            Fees          80% of Fees   20%          Expenses    Approved Amt.   Amt. Pd.      Amount
                                             Holdback                 (80% fees +                   Due
                                                                      expenses)

Interim Fee      $206,735.50                              $3,036.65                   $209,772.15
App
approved

March            $42,351.00    $33,880.80    $8,470.20    $529.46     $34,410.26      $34,410.26

April            $34,287.00    $27,429.60    $6,857.40    $109.25     $27,538.85      $27,538.85

May              $9,538.00     $7,630.40     $1,907.60    $530.64     $8,161.04       $8,161.04

June             $9,831.50     $7,865.20     $1,966.30    $35.35      $7,900.55       $7,900.55

July             $7,844.00     $6,275.20     $1,568.80    $0.00       $6,275.00       $6,275.20

August           $7,893.00     $6,314.40     $1,578.60    $901.02     $7,215.42       $7,215.42

September        $5,418.50     $4,334.80     $1,083.70    $66.19      $4,400.99       $4,400.99

October          $13,477.00    $10,781.60    $2,695.40    $17.25      $10,798.85      $10,798.85

November         $48,570.50    $38,856.40    $9,714.10    $2,927.13   $41,783.53      $41,783.53

December         $36,641.00    $29,312.80    $7,328.20    $103.80     $29,416.60      $29,416.60

January          47,353.00     37,882.40     $9,470.60    1,011.50    $38,893.90      $38,893.90
2021

February         12,585.50     10,068.40     $2,517.10    69.84       $10,138.24      $10,138.24

Total            $482,525.50   $220,632.00   $55,158.00   $9,338.08   $226,933.23     $436,705.58

TOTAL                                                                                               $55,158.20
FEES DUE




           12.       This is Applicant’s second and final fee application.            Applicant seeks final

approval and allowance of $482,525.50 in fees, $9,338.34 in expenses for a total of $491,863.84,

and the authority to pay all remaining amounts due of $55,158.20 from its trust account. In

addition, Applicant seeks $3,900.00 in fees for the preparation of the Final Application.




1
 Debtor did not submit monthly fee statements for the Adversary Proceeding for December 2019 through February
2020. Fees and expenses incurred in the Adversary Proceeding were included in Debtor’s First Interim Fee
Application.

SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 4 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 5 of 22




                                       Status of the Case

        13.    Debtor negotiated a sale of equity in the Debtor for $2.17 million in cash to close

upon the Effective Date of Debtor’s Chapter 11 Plan. On January 26, 2021, the Debtors’

Chapter 11 Plan was confirmed by the Court and the sale was subsequently closed. After the

payment of administrative claims, that is, costs incurred in the operations of the Debtor in

Chapter 11 and the costs of the Chapter 11 professionals, funds were transmitted to the

Creditors’ Trust formed under the Plan to distribute payments to the Debtor’s general unsecured

creditors.

                    Services Performed and Results Obtained in the Case

        14.    When the case was filed, the Debtor was still operating but did not have any cash

to continue operations or to continue making its payroll. Mineral lien subcontractors were filing

liens on the leases of the Debtor’s customers, causing substantial negative impact on the

Debtor’s business, detrimentally impacting Debtor’s relationships with its customers, and

preventing the Debtor from obtaining financing. The Debtor was also burdened by legacy debt

incurred prior to the acquisition of the company years before, including substantial debt relating

to leases in Houston, Colorado, and Wyoming which were no longer needed.

        15.    A former sales representative of the Debtor resigned just before the initiation of

the case and went to work for a competitor in alleged violation of his confidentiality and non-

competition agreements, creating a significant threat to the Debtor’s business.

        16.    With Applicant’s assistance, the Debtor filed for protection under Chapter 11.

Applicant negotiated and obtained court approval to enter into a factoring arrangement and

obtained court approval to pay mineral lien creditors, the combination of which enabled the

Debtor to regain the confidence of its customers and increase its operations with sufficient cash


SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 5 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 6 of 22




flow. The Debtor rejected its burdensome leases, shut down its Casper, Wyoming operations and

sold or disposed of its excess equipment.

       17.     The Debtor sought and obtained a temporary restraining order against its former

sales representative and his new employer and then, after expedited discovery, reached a

mediated settlement to eliminate the negative impact of the representative’s actions on the

Debtor’s business.

       18.     The Debtor began generating sufficient revenue to support a reorganization plan,

and the Debtor and Applicant began developing a reorganization plan. The Debtor employed an

equipment appraiser to provide the necessary valuation for the Debtor emerging from Chapter

11.

       19.     Then the price of oil dropped precipitously and COVID- 19 spread, causing all of

Debtor’s customers to suspend or terminate their drilling programs. Soon thereafter, the Debtor

was unable to generate any revenues except from the sale of excess equipment.

       20.     The Debtor was forced to lay off most of its employees. The Debtor and

Applicant redirected their efforts to finding a buyer with the sufficient financial strength to buy

the company and weather the current downturn.

       21.     There was only one party who showed significant interest in a transaction. After

several months of negotiation, the Debtor reached terms with Sawafi Al-Jazeera Oilfield

Products and Services Co., Ltd. (“Sawafi”) who proposed to buy all of the equity of the Debtor

for cash under a Chapter 11 Plan as well as acquiring the assets of related entities.

       22.     After the terms of a non-binding terms sheet were agreed upon, Sawafi

commenced its legal due diligence which took several months more and added substantial costs

to the Debtor. Meanwhile the Debtor was unable to pay its costs of operations and its accrued

SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 6 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 7 of 22




administrative expenses mounted rapidly. The core employees who remained continued working

for almost two months without payment, pending the anticipated closing of the sale.

       23.     The Debtor developed and filed a Disclosure Statement and Plan which provided

for the cash payment for all of the equity at closing and distribution of the cash to pay the

administrative expenses of the bankruptcy, sales and property taxes, and then to a creditors’ trust

set up under the plan to adjust claims of, and distribute payments to, creditors.

       24.     After several delays caused by Sawafi’s continued due diligence, the Plan was

confirmed on January 26, 2021 and the sale was closed effective January 31, 2021.

       25.     During the course of the case, Applicant addressed a number of other challenges

to protect the Debtor and facilitate the confirmation of a Chapter 11 Plan. Applicant assisted the

Debtor in shutting down the Debtor’s Casper, Wyoming office/warehouse, selling and disposing

of the equipment there, and negotiating favorable terms with the landlord.               Applicant

successfully contested the Motion of Hill Country Staffing to broadly expand the rights of

mineral subcontractors and prevented the imposition of mineral liens that could have adversely

impacted the Debtor’s post-petition financing and factoring borrowing base. Applicant assisted

the Debtor in resolving Debtor’s lease and sublease concerning the Debtor’s former office at

Three Allen Center in Houston. Applicant assisted Debtor in reducing its insurance coverage and

in obtaining approval of the financing of its reduced premiums. Applicant resolved numerous

immigration issues necessary to protect key Canadian employees of the Debtor, including filing a

L-1A petition, filing renewals for Operational Business Manager, obtaining permanent residency

for the Chief Operating Officer, and preparing documentation to facilitate the renewal of work

authorization and dependent status with U.S. Citizenship and Immigration Services.




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 7 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 8 of 22




       26.     Applicant assisted the Debtor in complying with reporting and operational

requirements under the Bankruptcy Code; maintaining patents of client; communicating with,

and providing information to, the Creditors’ Committee and the United States Trustee; analyzing

and evaluating alternative strategies for formulating a plan of reorganization; addressing

affiliate’s Canadian insolvency proceedings to avert potential issues that could have adversely

impacted the sale; preparing a claims analysis and evaluation of the claims filed by creditors;

preparing an analysis of unexpired executory contracts, negotiating the stock purchase agreement

and other closing documents; renegotiating an amended lease with the Debtor’s landlord; closing

the Sawafi transaction; drafting the Creditors’ Trust Agreement, providing information, financial

data, and analysis of claims to the Trustee of the Creditors’ Trust and counsel for the Unsecured

Creditors Committee counsel to assist them in establishing and managing the trust.

                     Narrative Description of Services Provided, By Category
                               (Main Case, Second Interim Period)

       27.     The services provided by Applicant in the Chapter 11 proceeding during the

Application Period are more particularly detailed in Exhibit A, Compensation Support Exhibit.

The total hours of service and fees charged in each category is itemized in the following

paragraphs:

                a.      General Due Diligence and Case Administration: This category includes

time spent on due diligence research on immigration issues and work performed on

miscellaneous matters including filing and service of electronic pleadings, associated with the

administration of the bankruptcy case. The hours of services provided by Applicant during the

Application Period in this category were 254.8 hours for a total of $115,261.00 in fees billed.




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 8 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 9 of 22




                b.        Asset Analysis and Recovery: This category includes work performed in

connection with identifying and evaluating the status of furniture and equipment at the 333 Clay

location. The hours of services provided by Applicant during the Application Period in this

category were 3.4 hours for a total of $1,831.50 in fees billed.


                c.        Review Filed Pleadings and Dockets: This category includes review and

analysis of pleadings filed in the case and strategic planning of response. The hours of services

provided by Applicant during the Application Period in this category were 1.9 for a total of

$1,070.00 in fees billed.


                d.        Asset Disposition:   This category consists primarily of time spent

analyzing options and negotiating the potential lease and/or sale of the Debtors’ assets in Casper,

WY. The hours of services provided by Applicant during the Application Period in this category

were 17.5 for a total of $9,395.50 in fees billed.


                e.        Relief from Stay: This category includes time spent in discussion with

one of Debtor’s landlords and exploring the possibility of relief from stay. The hours of services

provided by Applicant during the Application Period in this category were .70 for a total of

$385.00 in fees billed.


                f.        Meetings and Communications with Creditors: This category includes

communications with creditors generally and with the response to the Unsecured Creditors

Committee’s discovery requests.        The hours of services provided by Applicant during the

Application Period in this category were 14.8 for a total of $8,841.00.




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                   -Page 9 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 10 of 22




                g.     Meetings and Communications with Debtors:          This category includes

communications with representatives of the Debtor generally, and regarding the Committee’s

discovery and immigration issues. The number of hours of services provided by Applicant

during the Application Period in this category were 14.6 for a total of $8,030.00.


                h.     Fee/Employment Applications: This category includes preparation and

prosecution of the employment applications for the appraiser, Gordon Brothers, and Skogen

Cometto, the Debtor’s tax professional. This category also includes time spent in preparation of

the monthly fee statements and the preparation of the First Interim Application, work on the

Second and Final Application and review of the Committee’s application. The number of hours

of services provided by Applicant during the Application Period in this category were 69.2 for a

total of $26,367.50.


                i.     Assumption/Rejection of Lease/Contract: This category includes work

primarily associated with the Debtor’s commercial lease of the 333 Clay location and the efforts

to secure furniture, equipment and security deposits. The number of hours of services provided

by Applicant during the Application Period in this category were 39.7 for a total of $20,430.50 in

fees billed.


                j.     Other Contested Matters: This category includes time spent analyzing and

negotiating regarding Hill Country Staffing. The total number of hours of services provided by

Applicant during the Application Period in this category were 30.60 for a total of $15,170.00 in

fees billed.




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 10 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 11 of 22




                k.      Non-working Travel: This category includes time spent traveling to

Houston for hearings and was billed at half time. The total number of hours of services provided

by Applicant during the Application Period in this category were 6.0 for a total of $3,615.00 in

fees billed.


                l.      Business Operations: Time spent in this category includes analysis of

issues with Debtor’s security deposits, leased locations, equipment. The total number of hours of

services provided by Applicant during the Application Period in this category were 9.3 for a total

of $5,076.00 in fees billed.


                m.      Employee Benefits and Pension: Time spent in this category includes

communications regarding status of and payment to independent contractors. The total number

of hours of services provided by Applicant during the Application Period in this category were

0.8 for a total of $440.00 in fees billed.


                n.      Financing and Cash Collateral: Work in this category includes the review,

analysis and discussions regarding alternate financing, negotiations to extent current financing

and communications with the Committee regarding same. The number of hours of services

provided by Applicant during the Application Period in this category were 61.30 for a total of

$33,567.50 in fees billed.

                o.      Tax: Work on this category includes discussions with Debtor regarding tax

implications of CARES Act. The number of hours of services provided by Applicant during the

Application Period in this category were .4 for a total of $186.00 in fees billed.

                p.      Claims Administration and Objections: Work in this category includes

analysis and validity of claims, including Hill Country’s claim for administrative expense,

SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 11 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
          Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 12 of 22




preparation of a claims analysis and objection to tax claims. The total number of hours of

services provided during the Application Period in this category were 39.6 for a total of

$21,592.00 in fees billed.

                 q.    Strategic Planning, Disclosure Statement and Plan: Work in this category

includes strategy meetings with Debtor and analysis of best option for plan or sale. Time

includes preparation and filing of motion to extend exclusivity, preparation of plan and

disclosure statement, attendance at disclosure statement hearing and negotiation of and drafting

of the stock purchase agreement. The total number of hours of services provided by Applicant

during the Application Period in this category were 222.5 for a total of $140,744.00 in fees

billed.

                              Task Code Summary (Main Case)


Code          Description                                     Hours      Value
D100          Due Diligence                                         39.7   16,404.00
D110          Case Administration                                 215.4    98,857.00
D120          Asset Analysis                                         3.4    1,831.50
D125          Review Filed Pleadings and Dockets                     1.9    1,070.00
D130          Asset Disposition                                     17.5    9,395.50
D140          Relief from Stay                                        .7      385.00
D150          Meetings and Communications with Creditors            14.8    8,841.00
D155          Meetings and Communications with Debtors              14.6    8,030.00
D160          Fee/Employment Applications                           68.4   25,927.50
D170          Fee/Employment Objections                               .8      440.00
D185          Assumption/Rejection Executory Contracts              39.7   20,430.50
D190          Other Contested Matters                               30.6   15,170.00
D195          Non-working Travel                                     6.0    3,615.00
D210          Business Operations                                    9.3    5,076.00
D220          Employee Benefits/Pensions                              .8      440.00
D230          Financing/Cash Collateral                             61.3   33,567.50
D240          Tax                                                     .4      186.00
D310          Claims Admin. and Objections                          39.6   21,592.00
D320          Strategy Planning, Disclosure Statement/Plan        222.5 140,744.00
                                       TOTAL FEES (Main Case)    787.14 $412,002.50


SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 12 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 13 of 22




                                Billing Summary (Main Case)


Name                            Attorney     Hourly Rate   Number of        TOTAL
                                Specialty                  Hours Worked
Stephen A. Roberts              Bankruptcy            $615             3.5    $2,152.50
Stephen A. Roberts              Bankruptcy            $655         345.33 $226,194.50
John Tang                       Intellectual          $675               .9     $607.50
                                Property
Duane Brescia                   Bankruptcy            $615             0.4      $246.00
Sujata Ajmera                   Member                $552            43.5 $24,015.00
Rachael Rubenstein              Member                $465            1.20      $558.00
Herbert J. Gilles               Bankruptcy            $550           149.2 $82,060.00
Adam Boland                     Labor &               $480             2.5    $1,200.00
                                Employment
Sona Ramirez                    Labor &               $465             0.3      $139.50
                                Employment
Andrew Edson                    Bankruptcy            $445             2.3    $1,023.50
Andrew Edson                    Bankruptcy            $430            13.8    $5,934.00
Audrey Hornisher                Bankruptcy            $360             7.3    $2,628.00
Donna Jaenike                   Paralegal             $325             5.3    $1,722.50
Donna Jaenike                   Paralegal             $315           182.2 $57,393.00
Josie Rubio                     Paralegal             $230            15.7    $3,660.00
Nina Garcia                     Paralegal             $165             5.9      $978.50
Tracy Adams                     Paralegal             $275            1.20      $330.00
Teresa Wrye                     Paralegal             $230             1.5      $345.00
Angelyn Mikulec                 Case Clerk            $155             5.2      $815.00
                                TOTAL HOURS AND FEES               787.14 $412,002.50



       28.     A copy of the fee statements for the Application Period is attached as Exhibit A.

       29.     An itemized list of disbursements is included in Exhibit A.

          Narrative Description of Services Provided in the Adversary Proceeding

       30.     The services provided by Applicant in the Adversary Proceeding during the

period January 13, 2020 through February 29, 2020 are detailed in Exhibit B, Compensation

Support Exhibit. That parties engaged in negotiations to resolve the claim objection, including

preparation for and appearance at an all-day mediation, drafted discovery and ultimately reached

SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 13 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 14 of 22




a full settlement of the claims. The total hours of service and fees charged in the Adversary

Proceeding were 158.3 hours for a total of $70,523.00 in fees charged.

                          Billing Summary (Adversary Proceeding)

Name                 Title              Hourly Rate        Aggregate             Total Fees
                                                           Hours
Stephen A.           Member                   $655              23.60                   $15,458.00
Roberts
Stephen A.           Member                   $615                 2.80                  $1,722.00
Roberts
Andrew Edson         Member          $445                         14.40                  $6,408.00
Adam Boland          Member          $400                         87.90                 $35,160.00
Herbert J. Gilles    Senior Counsel  $550                          8.20                  $4,510.00
Mark McNitzky        Senior Counsel  $440                          2.00                    $880.00
Charlie Hayes        Associate       $360                         10.40                  $3,744.00
Donna Jaenike        Paralegal       $325                          1.00                    $325.00
Donna Jaenike        Paralegal       $315                          6.30                  $1,984.50
Leslie Zunker        Paralegal       $195                          1.70                    $331.50
                        TOTAL HOURS AND FEES                     158.30                 $70,523.00

       31.     A copy of the fee statements for the Application Period is attached as Exhibit B.

       32.     An itemized list of disbursements in included in Exhibit B.

                       Factors Supporting Allowance of Compensation

       33.     11 U.S.C. §330(a)(3) and (a)(4) state:

                In determining the amount of reasonable compensation to be awarded to an
       examiner, trustee under chapter 11, or professional person, the court shall consider the
       nature, the extent, and the value of such services, taking into account all relevant factors,
       including—

              (A) the time spent on such services;
              (B) the rates charged for such services;
              (C) whether the services were necessary to the administration of, or beneficial at
       the time at which the service was rendered toward the completion of, a case under this
       title;
              (D) whether the services were performed within a reasonable amount of time
       commensurate with the complexity, importance, and nature of the problem, issue, or task
       addressed;
              (E) with respect to a professional person, whether the person is board certified or
       otherwise has demonstrated skill and experience in the bankruptcy field; and

SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 14 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
      Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 15 of 22




              (F) whether the compensation is reasonable based on the customary compensation
       charged by comparably skilled practitioners in cases other than cases under this title.
       (4)
              (A) Except as provided in subparagraph (B), the court shall not allow
       compensation for—
                     (i) unnecessary duplication of services; or
                     (ii) services that were not—
                              (I) reasonably likely to benefit the debtor’s estate; or
                              (II) necessary to the administration of the case.

       34.    The Fifth Circuit Court of Appeals has held that §330 embraces the “reasonable at

the time” standard in determining professional compensation.

               We conclude that § 330 embraces the "reasonable at the time" standard for
       attorney compensation endorsed by our colleagues in the Second, Third, and
       Ninth Circuits. As explained above, the text and legislative history of § 330
       contemplate a prospective standard for the award of attorney's fees relating to
       bankruptcy proceedings—one that looks to the necessity or reasonableness of
       legal services at the time they were rendered. Under this framework, if a fee
       applicant establishes that its services were "necessary to the administration" of a
       bankruptcy case or "reasonably likely to benefit" the bankruptcy estate "at the
       time at which [they were] rendered," see 11 U.S.C. § 330(a)(3)(C), (4)(A), then
       the services are compensable.

In re Woerner, 783 F.3d 266, 276 (5th Cir. 2015).

       35.    The § 330(a)(3)(A) factors are subsumed within the more extensive factors set

forth in In re First Colonial Corp. of America, 544 F.2d 1291 (5th Cir.), cert. denied, 431 U.S.

904 (1977) First Colonial factors. The following analysis of the First Colonial factors supports

the reasonableness of the requested fees and expenses:

        a.     Time and labor required: Exhibits A and B to this Application contains copies
of Clark Hill Strasburger’s Monthly invoices. All time records are recorded in the firm’s
computerized billing system contemporaneously with the rendition of the services, and those
daily records are reviewed periodically. Exhibits A and B set forth in detail all the time for
which compensation is sought, as well as the specific services performed by each of the
professionals in connection with the services.

       b.      The size of the fee is commensurate with the novelty and difficulty of the
questions presented in the case: Applicant believes that the amount of the fees in this case is
commensurate with the complexity of the legal issues and problems present in this case as
described in the section entitled Services Performed and Results Obtained.
SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 15 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 16 of 22




        c.      The skill requisite to perform the legal services properly: This case required a
high level of skill and experience for the professionals involved.

        d.     Preclusion of other employment due to the acceptance of this case: This case
did not preclude Applicant from accepting other cases.

       e.      The Customary fee: The hourly rates of Applicant are consistent or less than the
reasonable and customary rates charged by professionals of comparable experience and ability in
matters of similar scope, complexity, and significance.

        f.     Whether the fee is fixed or contingent: Fixed.

       g.     The amount of time involved and the results obtained: The amount of time
involved was commensurate with the tasks required.

        h.      The experience, reputation, and ability of the professionals who performed
services in the case: Applicant has a prominent and long-standing reputation handling chapter
11 bankruptcy cases in Texas. Lead bankruptcy counsel, Stephen A. Roberts, has over 39 years
of experience in the insolvency practice and has represented numerous debtors in publicly held
and privately held companies, creditors committees, secured and unsecured creditors, and
acquirers. Mr. Roberts also has considerable experience in non-bankruptcy litigation and in
other areas of business law. Mr. Roberts has been certified as a specialist in Business Bankruptcy
Law by the Texas Board of Legal Specialization since 1992.

        The individual credentials and experience of the professionals who performed services in
this case can be viewed at www.clarkhill.com.

        i.     The undesirability of the cases: This case was not undesirable.

      j.      Awards in Similar Cases:         The compensation requested in this case is
comparable to the compensation allowed in other cases of the size and complexity of this case.

        WHEREFORE, Applicant requests (i) final approval and allowance of fees of

$482,525.50 and expenses in the amount of $9,338.34, for a total of $491,863.84 for fees and

expenses during the Application Period from December 4, 2019 through February 28, 2021; (ii)

final approval and allowance of fees in the amount of $3,900.00 for preparation of the Final

Application; authority to pay all outstanding, approved amounts of $59,058.20 out of funds held

in trust; and, (iii) for such other and further relief to which Applicant may show itself to be justly

entitled.



SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 16 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
      Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 17 of 22




Dated: April 1, 2021.

                                              Respectfully submitted,

                                              By: /s/ Stephen A. Roberts
                                              STEPHEN A. ROBERTS
                                              sroberts@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              720 Brazos, Suite 700
                                              Austin, TX 78701
                                              (512) 499-3624- Telephone

                                              HERBERT J. GILLES
                                              hgilles@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              901 Main Street, Suite 6000
                                              Dallas, TX 75202
                                              (214) 651-2167-Telephone

                                              ATTORNEYS FOR DEBTOR NEWSCO
                                              INTERNATIONAL ENERGY SERVICES
                                              USA, INC.



                           CERTIFICATE OF CONFERENCE

       I hereby certify that prior to filing this Application, true and correct copies of the
Application, the Application Summary and the proposed order were provided to Justin Renshaw,
Counsel for the Creditors Trust and formerly counsel for the Unsecured Creditors Committee.
Undersigned counsel has conferred with Mr. Renshaw and he has no objection to the relief
requested in the Application.


                                          /s/ Stephen A. Roberts___________
                                          Stephen A. Roberts




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 17 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
      Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 18 of 22




                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was served via CM/ECF to all those entitled to such notice and to the parties listed
below via email on April 1, 2021. Service upon the attached service list was made via email or
U.S. mail, as indicated, without Exhibits A and B, which will be made available upon request.

Debtor:                                         United States Trustee:
Newsco International                            Stephen Douglas Statham
Energy Services USA Inc.                        Office of US Trustee
12029 Brittmoore Park Drive                     515 Rusk, Ste 3516
Houston, TX 77041                               Houston, TX 77002
Corey.campbell@newsco-drilling.com              Stephen.statham@usdoj.gov
Caroline.becker@newsco-drilling.com

Counsel for the Committee:
Justin W. R. Renshaw
Renshaw PC
2900 Weslayan, Suite 230
Houston, TX 77027
justin@renshaw-law.com


                                           /s/ Stephen A. Roberts___________
                                           Stephen A. Roberts




SECOND AND FINAL APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
REIMBURSEMENT OF EXPENSES
                                                                  -Page 18 of 18
ClarkHill\J1452\397071\260212638.v9-3/31/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 19 of 22




                                             SERVICE LIST


 Debtor:                                            Counsel for Debtor:
 Newsco International Conroe                        Stephen A. Roberts
 Energy Services USA Inc.                           Clark Hill Strasburger
 PO Box 40794                                       720 Brazos, Suite 700
 Houston, TX 77240-0794                             Austin, TX 78701
                                                    Sroberts@clarkhill.com

 Herbert Gilles                                     U.S. Trustee:
 Clark Hill Strasburger                             Stephen Douglas Statham
 901 Main Street, Suite 6000                        Office of US Trustee
 Dallas, TX 75202                                   515 Rusk, Ste 3516
 hgilles@clarkhill.com                              Houston, TX 77002
                                                    stephen.statham@usdoj.gov

 Internal Revenue Service                           United States Attorney, Civil Process Clerk
 Centralized Insolvency Office                      1000 Louisiana Street #2300
 PO Box 7346                                        Houston, TX 77002
 Philadelphia, PA 19101-7346

 United States Attorney General                     Texas Comptroller of Public Accounts
 Department of Justice                              Revenue Accounting Division – Bankruptcy
 950 Pennsylvania Avenue, N.W.                      Section
 Washington, D.C. 20530                             PO Box 13528 Capitol Station
                                                    Austin, TX 78711

 Texas Workforce Commission                         Wyoming Dept. of Workforce Services
 TWC Building – Regulatory Integrity Division       5221 Yellowstone Rd.
 101 East 15th Street                               Cheyenne, WY 82002
 Austin, TX 78778

 Wyoming Secretary of State                         Top Twenty Unsecured Creditors:
 Business Division                                  Abaco Drilling Technologies (Basin Tek)
 Herschler Building East                            713 Northpark Central, Suite 400
 122 W. 25th St., Ste 101                           Houston, TX 77073
 Cheyenne, WY 82002-0020                            James.hanna@abacodrilling.com
                                                    (Committee Member)

 Gator Technologies                                 Park City Drilling
 415 Rankin Circle North                            800 North Park Central, Suite 100
 Houston, TX 77073                                  Houston, TX 77073
 mleblanc@gatortechnologies.net                     bferguson@parkcitydt.com
 (Committee Member)                                 (Committee Member)



ClarkHill\J1452\397071\256456410.v4-2/2/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 20 of 22




                                             IAE International, Inc.
 Wayne Kitchens                              13300 Stonefield Dr.
 Alexander Perez                             Houston, TX 77014
 Hughes Watters & Askanase, LLP              Dave.howe@iaeintl.com
 1201 Louisiana Street, 28th Floor           (Committee Member)
 Houston, Texas 77002
 wkitchens@hwa.com
 aperez@hwa.com

 Hill Country Staffing Co.                   B&T Rentals
 501 S. Austin Avenue, Suite 1310            PO Box 80962
 Georgetown, TX 78626                        Lafayette, LA 70598-0962
 Deanna.miller@hillcountrystaffing.com       tvallot@btrentals.com
 rshannon@parkinslee.com

 Moore’s Ind. Services Ltd.                  Sniper Drilling IAE International
 3333 – 23 Street N.E.                       13300 Stonefield Dr.
 Calgary, Alberta T2E 6V8                    Houston, TX 77014
 bcheyne@mooresind.com                       roxanne@iaeintl.com

 GE Oil & Gas Compression Systems            Tycoon Oilfield Services
 191 Rosa Parks St., 11th Floor              3468 Schlager Road
 Cincinnati, OH 45202                        Casper, WY 82604
 Roger.kramer@cooperservices.com             cvermeulen@tycoonoilfield.com

 TURNTEC                                     NOV Tuboscope XL
 4820 Cleveland Street                       Hardbanding and Fabrication
 Mills, WY 82604                             PO Box 51563
 banderson@turntecmfg.com                    Casper, WY 82605
                                             Anthony.parker@nov.com

 NOV National Oilwell Varco                  Bico Drilling Tools
 7909 Parkwood Circle Dr. Bldg #2            1604 Greens Road
 Houston, TX 77036                           Houston, TX 77032
 Anthony.parker@nov.com                      Jay.chatha@bicodrilling.com

 Salt Creek Properties LLC                   Surface Engineering Alloy Co.
 (Eastland Development LLC)                  2895 46th Ave North
 PO Box 2390                                 St. Petersburg, FL 33714
 Casper, WY 82601                            seanl@extremecoatings.net
 mthompson@mcmurry.net




ClarkHill\J1452\397071\256456410.v4-2/2/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 21 of 22




 Stabil Drill                                 JPI, LLC
 PO Box 81548                                 4021 W 39th Street
 Lafayette, LA 70598                          Casper, WY 82604
 mleblanc@gatortechnologies.net               Palmer4021@icloud.com

 Paradigm                                     Secured Lender:
 5707 South 1788                              SouthStar Financial LLC
 Midland, TX 79706                            c/o Lindsey W. Cooper Jr.
 Phillip.garrison@paradigmdownholetools.com   The Law Offices of L.W. Cooper Jr.
                                              36 Broad Street
                                              Charleston, SC 29401
                                              lwc@lwcooper.com

 Parties Requesting Notice:                   Brian A. Baker
 Cynthia Castanon                             Stacy & Baker, P.C.
 Stacy & Baker, P.C.                          1010 Lamar Street, Suite 550
 1010 Lamar Street, Suite 550                 Houston, TX 77002
 Houston, TX 77002                            Brian.baker@stacybakerlaw.com
 Cynthia.castanon@stacybakerlaw.com
 For National Oilwell Varco, L.P

 Benjamin Lusky                               Wells Fargo Vendor Financial Services,
 Gordon Lusky, LLP                            LLC
 3417 Mercer Street, Suite A                  c/o Ricoh USA Program f/d/b/a IKON
 Houston, TX 77027                            Financial Services
 ben@gordonlusky.com                          PO Box 13708
                                              Macon, GA 31208-3708

 Montgomery County                            Michael P. Ridulfo
 c/o Linebarger Goggan Blair                  Kane Russell Coleman Logan PC
 & Sampson, LLP                               5051 Westheimer Road, 10th Floor
 PO Box 3064                                  Houston, TX 77056
 Houston, TX 77253-3064                       mridulfo@krcl.com
 Houston_bankruptcy@publicans.com
                                              Phillip P. Owens II
 Maria Bartlett                               OWENS LAW OFFICE, PC
 Doré Rothberg McKay, P.C.                    6907 N.W. 122nd Street
 17171 Park Row, Suite 160                    Oklahoma City, OK 73142-3903
 Houston, Texas 77084                         po@owenslawofficepc.com
 E-mail: mbartlett@dorelawgroup.net




ClarkHill\J1452\397071\256456410.v4-2/2/21
       Case 19-36767 Document 242 Filed in TXSB on 04/01/21 Page 22 of 22




 Panocean, Inc. d/b/a Road Runner Express    E. Michelle Bohreer
 c/o Nima Taherian                           Pritesh Soni
 701 N. Post Oak Rd., Suite 216              Bohreer Law Firm PLLC
 Houston, TX 77024                           109 Post Oak Ln, Suite 425
 (ECF notification only, by request)         Houston, TX 77024
                                             Email: michelle@bohreerlaw.com
 Ted L. Walker                               Email: pritesh@bohreerlaw.com
 THE WALKER FIRM
 125 N. Main                                 Justin W. R. Renshaw
 P.O. Box 62                                 Renshaw PC
 Jasper, TX 75951                            2900 Weslayan, Suite 230
 twalker@walker-firm.com                     Houston, TX 77027
                                             justin@renshaw-law.com

 Anabel King
 Wauson Probus                               Matthew H. Morgan
 One Sugar Creek Center Blvd.                Nichols Kaster, PLLP
 Suite 880                                   80 South Eighth Street
 Sugar Land, Texas 77478                     4600 IDS Center
 aking@w-plaw.com                            Minneapolis, Minnesota 55402
                                             612-256-3200
 Anabel King                                 612-338-4878 (Facsimile)
 Wauson ♦ Probus                             Email: Morgan@nka.com
 One Sugar Creek Center Blvd., Suite 880     and Assistant@nka.com
 Sugar Land, Texas 77478
 (281) 242-0303 (Telephone)                  Al Ghaith Oilfield Supplies & Services Co.
 (281) 242-0306 (Facsimile)                  Attn: Atif Arikat, Managing Director
 Email: aking@w-plaw.com                     P.O. Box: 268, Abu Dhabi,
                                             United Arab Emirates
 David W. Lauritzen                          Email: atif.arikat@alghaith.ae
 Cotton, Bledsoe, Tighe & Dawson, P.C.
 500 W. Illinois, Suite 300                  New Mexico Department of Taxation &
 Midland, Texas 79701                        Revenue
 Email: dlauritzen@cbtd.com and              Attn: Bankruptcy Unit
 bwrangham@cbtd.com                          PO Box 8575
 Phone: (432) 682-3672                       Albuquerque, NM 87198-8575




ClarkHill\J1452\397071\256456410.v4-2/2/21
